DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The application is a CON of 14/814,248 filed 07/30/2015, abandoned which is a DIV of 13/146,350 filed 07/23/2012, now U.S. Patent No. 9,109,250 which is a 371 of PCT/GB2010/000165 filed 02/01/2010 which claims foreign priority to U.K. Application No. 0901593.4 filed 01/30/2009.

Status of the claims
Claims 21-37 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claim 21, drawn to a kit for producing covalently closed linear DNA comprising at least one DNA polymerase and at least one protelomerase and optionally instructions, classified in C12Q 1/6844.

II. Claims 22-27, drawn to a method of inducing an immune response against an antigen in a host comprising administering a closed linear DNA encoding said antigen to said host in such a way that said antigen is expressed in said host and induces an immune response against said antigen, classified in A61K 39/00 and C12N 15/64.

III. Claims 28-37, drawn to a concatameric DNA with at least one protelomerase target sequence, classified in C12N 5/11.

The inventions are distinct, each from the other because of the following reasons:

I and II are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  
In the instant case, Invention I is directed to a kit/a combination of products (comprising DNA polymerase and at least one protelomerase) while Invention II is directed to a method that administers a closed linear DNA.

Inventions I and III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  
In the instant case, Inventions I and III are different inventions. The products of Invention I (a combination including DNA polymerase and at least one protelomerase) are distinct in structure from the product of Invention III (a DNA sequence comprising at least two protelomerase target sequence).

Inventions II and III are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  
In the instant case, Invention III is directed to a DNA sequence comprising at least two protelomerase target sequence (linear single stranded as recited by claim 34) while Invention III is directed to a method that administers a closed linear DNA comprising at least two protelomerase target sequence.

Each of Inventions I, II and III must be searched by a separate text query of the electronic databases. See MPEP 808.02c because the method and products of the inventions have different structural features from each other with each having its own different field of search (e.g. the methods of claims 22-27 have many other features/steps (employing different search queries) that are not required by the products of Inventions I and III. Specifically, the methods of Invention II require administering a closed linear DNA encoding an antigen to a host which are not a requirement for the inventions I and III).


Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required, restriction for examination purposes are as indicated is proper.

Species Election
This application contains claims directed to more than one species of the generic invention. The species are independent or distinct because they are not obvious variants of each other based on the current record. 
For example, the method of inducing an immune response against a tumour antigen in a host, requires a different search and analysis from a method of inducing an immune response against an antigen for the treatment or prevention of toxicity to a pathogen, which requires a different search and analysis from a method of inducing an immune response against an antigen for the treatment or prevention of allergies.
Applicant is required under 35 U.S.C. 121 to elect a single species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Claims 21-23 and 28-37 are generic.
There is a search and/or examination burden for the patentably distinct species as the searches are not coextensive and it would burdensome to search and examine all of the claims: 

The species are Groups A-B. Make an election for each group indicated as set forth below:
If Applicant elects Invention II from above, please further elect one choice from group A below.
A. Antigen type, elect one:
a tumor antigen for the treatment or prevention of conditions of cancer (claims 23-25);
an antigen for the treatment or prevention of conditions of allergies (claims 23, 25);
an antigen for the treatment or prevention of toxicity to a pathogen (claims 23, 26-27);
an antigen for the treatment or prevention of infection by a pathogen (claims 23, 26-27);
antigen is from a member of the adenoviridae, herpesviridae, papovaviridae, poxviridae, parvoviridae , reoviridae, coronaviridae, flaviviridae, picomaviridae, togaviridae, filoviridae, paramyxoviridae, rhabdoviridae, bunyaviridae, orthomyxoviridae, retroviridae and hepadnaviridae (claims 23, 27).

If Applicant elects one of choice as either (c) or (d) from group A above, please further elect one choice from group B below
B. pathogen type, elect one 
virus (claim 26);
bacteria (claim 26);
fungal pathogens (claim 26);
parasitic pathogens (claim 26).

Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Applicant is advised that the reply to this requirement to be complete must include an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of invention and species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the invention or species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                         
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        February 16, 2021